Citation Nr: 1734064	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a disorder manifested by bilateral arm strain and to include carpal tunnel syndrome (CTS), to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for chronic residuals of left foot injury, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for chronic sinusitis, also claimed as allergic rhinitis, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Wounded Warrior Project 


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000, January 2004 to October 2004, and January 2006 to September 2006.  His service included time in Iraq in support of Operation Iraqi Freedom. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which originally had jurisdiction over this appeal, and St. Petersburg, Florida, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  The claims have been reclassified as on the title page of this decision to best represent the issues on appeal. 

In October 2015, the Board remanded the claims so that the Veteran could be scheduled for a videoconference hearing.  The hearing was scheduled to be held on June 10, 2016.  The Veteran submitted a statement dated June 13, 2016, wherein he said that he no longer desired a hearing but would like to appear for VA examinations.  Hence, the hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2016).

In August 2016, the Board again remanded the issues on appeal, along with claims of entitlement to service connection for right knee and gastrointestinal disabilities.  However, in a March 2017 rating decision, the RO granted service connection for a right knee disability and irritable bowel syndrome (IBS).  As the March 2017 decision represented a full grant of the benefit sought, the issues of entitlement to service connection for right knee and gastrointestinal disabilities are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

As a final matter, as it relates to the chronic fatigue and bilateral arm claims, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The issue of entitlement to service connection for a respiratory disorder claimed as chronic sinusitis and allergic rhinitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have chronic fatigue syndrome or a disability manifested by chronic fatigue that is related to service.

2.  The Veteran's bilateral arm strain, also diagnosed as epicondylitis, was incurred in service.

3.  In February 2012, prior to the promulgation of a Board decision, the Veteran submitted correspondence indicating that he wished to withdraw from appeal his claim of entitlement to service connection for a left foot disability.  


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome is not warranted.  38 U.S.C.S. §§ 1101, 1110, 1117, 1131, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a bilateral arm strain have been met.  38 U.S.C.S. §§ 101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a left foot disability have been met.  38 U.S.C.S. § 7105 (d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases  may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.S. § 1117 (LexisNexis 2017); 38 C.F.R. § 3.317 (2016). 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.S. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.S. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A. Chronic Fatigue

The Veteran contends that he suffers from chronic fatigue syndrome caused by active duty service and, thus, that service connection is warranted.

For VA purposes, a diagnosis of chronic fatigue syndrome (CFS) requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a.

VA examined the Veteran for chronic fatigue syndrome in September 2007 and September 2016.  In September 2007, the Veteran indicated that his condition had existed since February 1999, but that there was no diagnosis of CFS.  Of note, he indicated that his fatigue prevented him from doing daily activities only less than half the time.  He also described his activity level after onset of claimed chronic fatigue as "having no restriction."  Following examination of the Veteran, the September 2007 VA examiner found no pathology to render a diagnosis and determined that the Veteran did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  The examiner noted that the Veteran had noted a diagnosis was not warranted because the Veteran does not have both of the primary criteria for a diagnosis, though the examiner did note that the Veteran had at least six of the ten secondary criteria.

Similarly, a September 2016 VA examiner found that the Veteran does not meet the criteria for diagnosis of chronic fatigue syndrome and, instead, determined the Veteran's "chronic fatigue" to be a subjective symptom.  The VA examiner found that the Veteran's complaint of chronic fatigue in service was an acute transient condition that resolved without any residual disability.   It was noted that the Veteran had not been diagnosed with chronic fatigue syndrome, and does not meet the criteria for a diagnosis of chronic fatigue syndrome.  The examiner concluded that the objective medical evidence did not support a diagnosis of chronic fatigue syndrome while in service or within one year of service, and that the claimed chronic fatigue is a subjective symptom and does not represent "undiagnosed illnesses" or "diagnosed medically unexplained chronic multisymptom illnesses."

The Veteran has not submitted any additional medical evidence to show a current diagnosis of chronic fatigue syndrome, or any other disability manifested by chronic fatigue.  The Board recognizes the Veteran's periodic reports of fatigue, such as during private treatment in January 2004 during which time it was noted that "[h]e does have longstanding complaints of fatigue."  Similarly, fatigue was reported in September 2014, and in November 2014, it was noted that the Veteran struggled with chronic fatigue related to "Gulf War Syndrome," for which he was being treated at VA.  Notably, while an assessment was rendered in November 2014 of "Chronic Fatigue," chronic fatigue syndrome was not diagnosed.  Moreover, to the extent that "Gulf War Syndrome" was assessed in November 2014, just a couple of months later, in January 2015, it was noted that the Veteran "now tells me that he has not actually followed at the VA for Gulf War Syndrome diagnosis, presumed diagnosis..."  At that time, the private provider assessed questionable Gulf War Syndrome and, notably, the Veteran's subjective chronic fatigue was not attributed to that diagnosis.  

In any event, the Veteran has not been competently and credibly diagnosed with chronic fatigue syndrome or any other disability manifested by chronic fatigue, and as it appears that the Veteran's self-reports regarding his medical history are inconsistent and therefore, unreliable, any diagnosis based on those reports are similarly unreliable and lack credibility.  

Furthermore, insofar as the Veteran has reported chronic fatigue or other symptoms that he relates to chronic fatigue syndrome, he is not competent to do so.  Particularly as the record shows various other potential conditions that may produce similar symptoms, and there is nothing to suggest that any of them have been excluded as a cause for the Veteran's fatigue.  For example, service treatment records show that the Veteran had mononucleosis during service.  Post-service treatment records, including records dated in August 2012 and October 2013, show Vitamin D and B12 deficiencies, sleep disturbances, and a non-restorative sleep pattern.  More recently, the record shows the Veteran has been undergoing evaluation for potential fibromyalgia, for which the Veteran has a separate claim that is not currently on appeal.

Additionally, despite his reports of chronic fatigue, the Veteran has not reported debilitating fatigue or significant impairment due to the same during ongoing treatment, and his statements to that effect during examinations are contradicted by other evidence of record.  In this regard, the Veteran reported during the September 2007 VA examination that his fatigue causes constant or near constant cognitive impairment, difficulty focusing, and a lack of energy.  However, in November 2014, while the Veteran reported struggling with fatigue, he stated that it "is currently not his limiting factor..."  He also did not report fatigue on review of systems and was not observed to be fatigued or tired on physical examination.  Indeed, despite complaints of fatigue, the record routinely shows the Veteran to be alert and oriented, to be physically active, and to be working full time.   

For example, in June 2016, it was noted that he "plays a lot of soccer" and "considers himself to be in good general health except for his musculoskeletal problems."  In December 2013, he reported that he likes to play soccer a couple of days a week and lift weights a couple of days a week.  At that time, he was observed to be healthy appearing and with a muscular build.  In August 2012, he reported that he exercises three time per week, and in April and May 2010, he reported playing soccer and jogging, and that he "is in good general health."  Similarly, in June 2007, he reported that he plays soccer ( is an "avid soccer player") and runs, and was described as a "healthy male."  In May 2007, he reported he reported he is active and enjoys playing soccer, and was described as a "well-nourished and fit appearing man."  To the extent that the Veteran has reported and submitted an August 2007 lay statement from a friend to the effect that the Veteran's chronic fatigue impairs him cognitively, the Veteran was also routinely noted throughout the period on appeal to be alert, oriented, and/or to have normal attention and concentration including in September 2015, May 2015, August 2012, May 2012, August 2009, and August 2008.  The foregoing evidence weighs against a finding of fatigue so severe as to reduce daily activity to less than 50 percent of the usual level for at least 6 months, as is required for a diagnosis of chronic fatigue syndrome.

In any event, even with the Veteran's complaints, no medical professional has provided any opinion indicating that the Veteran has a current diagnosis of chronic fatigue syndrome, or another free-standing chronic disability of fatigue.  And, inasmuch as the Veteran alleges such disability, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether there is a current diagnosis of chronic fatigue syndrome which can be related to a service-connected disability - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, any assertions of the Veteran as to diagnosis and causation have no probative value.

As the record now stands, post-service evidence does not show a diagnosis of chronic fatigue syndrome or another chronic disability manifested by fatigue, or fatigue due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  In the absence of satisfactory proof that the Veteran has a current diagnosis, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.S. § 5107.

A. Bilateral Arm

Turning to the Veteran's bilateral arm claim, the record reflects a current diagnosis of bilateral epicondylitis or bilateral arm strain, based on the appellant's reports of experiencing pain, numbness, and tingling, throughout the appeal period.  Therefore, the remaining inquiry is whether the appellant's current bilateral arm condition is related to his active service.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the appellant's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

Here, the Board finds that the appellant's reports of the onset of his bilateral arm symptoms during his period of active service, and its continuation thereafter are both competent and credible.  In this regard, service treatment records, including a May 2000 separation examination, reflect the Veteran's concern of carpal tunnel syndrome based on reported symptoms of soreness, fatigue, and mild numbness in his upper extremities.  Post service treatment records, including those dated in August 2005, May 2007, October 2012, July 2013, November 2014, and January 2015, show continued bilateral upper extremity complaints.  Of note, in August 2005, the Veteran reported that his numbness, burning, and aching sensation in the forearm stemmed from a shoulder injury six years earlier in service.

The Board recognizes that a VA examiner opined in September 2016 that the Veteran's epicondylitis is not related to service, but rather to work-related repetitive movement.  However, that opinion does not account for the Veteran's bilateral arm symptoms reported in and soon after service, notably prior to his IT work with computers.  Thus, the opinion is inadequate and therefore, not probative.

In light of the evidence of record, including the appellant's competent and credible reports of bilateral arm symptoms in service that have continued since service and have been subsequently diagnosed as epicondylitis or a bilateral arm strain, the Board finds that the evidence is at least in equipoise regarding whether the appellant's current bilateral arm disability was incurred during his period of active service.  Accordingly, resolving all doubt in his favor, service connection for a bilateral arm strain, also diagnosed as epicondylitis, is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2016).

II.  Withdrawal from Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated on his February 2012 VA Form 9 that his left foot disability had cleared up considerably and he did "not see a need to include [it] in this particular appeals process."  A September 2016 VA examination report also documents the Veteran's report that his "left foot injury cleared up pretty well and [he] wants to withdraw claim." 

As a result, concerning the left foot, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the left foot service connection appeal, and it is dismissed.


ORDER

Service connection for chronic fatigue is denied.

Service connection for a disorder manifested by bilateral arm strain, to include epicondylitis, is granted.

The appeal as to the issue of entitlement to service connection for a left foot disability is dismissed.


REMAND

The Board finds that further remand of the Veteran's sinusitis claim is necessary for an addendum opinion.  In this regard, while a VA examiner rendered an opinion in October 2016 regarding sinusitis, the examiner did not offer an etiologic opinion as to the Veteran's diagnosed allergic rhinitis, which the examiner also diagnosed.  The Board points out that the Veteran has intended his claim to encompass both disabilities, as evidence by his reference to both disabilities in written statements in support of his claim, including in September 2015.  Thus, an addendum opinion is necessary to address allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the VA examiner who provided the October 2016 opinion, if available, or to another qualified examiner, to obtain an addendum opinion regarding the Veteran's respiratory disability claimed as sinusitis and allergic rhinitis.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  If another examination is deemed necessary, one should be scheduled.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's allergic rhinitis had its onset in service or is otherwise related to service.  Please explain why or why not.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If the requested opinions cannot be provided without resorting to speculation, please expressly indicate this and explain why that is so. 

2.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


